DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 18-30 in the reply filed on 03/28/2022 is acknowledged.
Claims 31-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/28/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it exceeds the 50 to 150 words length limit, failing to comply with MPEP 608.01(b) guidelines regarding the length.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Regarding the language of the preamble directed to the intended use of the apparatus being claimed, claim 18 preamble recites, A mold assembly “for molding insulated concrete forms,” the examiner has fully considered all preamble statement limiting the structure of the apparatus being claimed. However, the Applicant is respectfully reminded that, as per MPEP 2111.02 (II):
“It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause, Kropa v. Robie, 88 USPQ 478. Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates.”  Loctite Corp. V. Ultraseal Ltd., 228 USPQ 90, 94.

Regarding the recitation of intended use of the apparatus being claimed, claim 18, ll. 16-17 recites, “fill guns oriented for injecting insulating polymeric material into the first and second mold cavities,” as well as the recitation in claim 18, ll. 18-19, “a blocking part used to seal the exit of the mold assembly during molding of a first insulated concrete form”; the examiner has fully considered all language limiting the structure of the apparatus being claim. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114: 
“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus,” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
 As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Regarding the recitations directed to the material worked upon by the apparatus, claim 18, ll. 10-12 recites, “with the first and second pluralities of downward oriented extensions inserted into a series of spaces defined by and along opposed sides of an insulated concrete form skeleton that is located within the interior cavity in use.” 
The examiner has fully considered all language limiting the structure of the apparatus being claim. However, Applicant is respectfully reminded that, as per MPEP 2115: A claim is only limited by positively recited elements. 
Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
In this case, due to the language of the claim it is unclear whether the recitation, “an insulated concrete form skeleton that is located within the interior cavity in use,” is part of the instant invention or just part of the material worked upon by the apparatus. It is unclear since the wording, “that is located within the interior cavity in use,”  creates the presumption that this structure is part of the claimed mold assembly only while in the molding operation, and since said “insulated concrete form skeleton” becomes permanently part of the molded article after the molding operation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a cold air inlet for cooling down the molded insulated concrete form,” in claim 25, ll. 5, is a relative term which renders the claim indefinite. The term “cold air” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In this case, it is not clear what the meet-and-bounds of the “cold air” temperature range is the applicant regards as “cold” in the environment the invention is to perform. For examination purposes, the examiner is interpreting the limitation as, “and an air inlet for cooling down the molded insulated concrete form using sensor-aided thermoelectric coolers and aluminum fins.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 18 – 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over DICKENS (US PGPub. 2011/0268924 A1; Dickens).
Regarding claim 18. Dickens discloses an apparatus 100 and mold assembly (105, 110), capable of  molding insulated concrete forms (e.g., Dickens at [0010]), comprising: 
an outer housing (e.g., see Fig. 1) having a bottom support base (230), a first side wall (104) and a second side wall (202) defining an interior cavity (e.g., see Dickens at [0036]), the outer housing having an entrance and an exit allowing access to the interior cavity (see the annotated copy of a portion of Dickens FIG. 2 below);

    PNG
    media_image1.png
    838
    757
    media_image1.png
    Greyscale
 
a mold lid (e.g., “top cap,” 170); 
first and second entrance doors (180; under the broadest reasonable interpretation “BRI”); 
first and second pluralities of downward oriented extensions (“vertical core tubes,” 210) – Dickens at [0052-53] discloses that the “plurality of vertical core tubes 210 may be configured to be held together by one or more tie rods (not shown) configured to run interiorly along substantially the length L of the stationary mold 105 and the movable mold 110, “so that the steam may travel up the walls in the vertical core vents of the movable mold 110 for controlled release of steam into the cavities 107a, 107b, when the movable mold 110 is in a closed position and engaged with the stationary mold 105. The movable mold 110 may be configured with vertical core tubes on all four walls.”;
each of the first and second pluralities downward oriented extensions (210) being movable between a retracted position (see FIG. 2) and an inserted position (see FIG. 3) [0038], in which, when the first and second pluralities of downward oriented extensions (210) are in the inserted position (FIG. 3), with the first and second pluralities of downward oriented extensions inserted into a series of spaces defined by and along opposed sides of an insulated concrete form skeleton (e.g., “c-channels,” 605; see FIG. 5F) that is located within the interior cavity in use [0058], first and second mold cavities (e.g., 107a, 107b) are defined by the mold lid (170), the first and second entrance doors (175, 180), the first and second pluralities of downward oriented extensions (210), and the insulated concrete form skeleton (e.g., 605); 
fill guns (“injectors,” 125) oriented for injecting insulating polymeric material into the first and second mold cavities ([0041] and [0055]); and 
a blocking part (“mechanical locks,” 117) capable of sealing the exit of the mold assembly during molding of a first insulated concrete form [0044].

However, Dickens is silent to the mold assembly comprising: first and second mold lids.
Nonetheless, Dickens mold lid 170 covers both molding cavities defined within the mold assembly; additionally, making separable the mold lid 170 (e.g., a first and second mold lid) would not provide any new and unexpected result, since the molding operation and mold cavity structure remain the same and, since it have been held that constructing formerly integral structure in various elements involves only routine skill in art. As per MPEP 2144.04 (V) (C),

In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "Press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Therefore, it would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to duplicate Dickens mold lid, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art.
One would have been motivated to duplicate Dickens mold assembly lids for the purpose of, e.g., instead of dimensioning the mold lid 170 to account for a change in size of the mold 110 in case that a larger molded body is to be produced, make the mold lid in two lighter parts that facilitates handling of the mold lid, in view of Dickins teachings that “a different sized movable mold 110' and/or stationary mold 105' (i.e., a different size from movable mold 110 and/or stationary mold 105 of FIG. 5C) having different dimensions such as L1' and/or W1' may produce different size panels 190a, 190b” [0059] ([0064]).

Regarding claim 19. Dickens discloses the mold assembly of claim 18, wherein the fill guns (125) comprise pluralities of fill guns spaced on the first and second mold lids (see FIG. 1).

Regarding claim 20. Dickens discloses the mold assembly of claim 18, wherein the first and second pluralities of downward oriented extensions (e.g., elements 210 in mold 110) have removable spacer plates (“stiffeners,” 162; [0051], and “inserts,” 196, 197; [0062]), capable of reducing buckling as well as adjust the interior size of the first and second mold cavities.

Regarding claim 21. Dickens discloses the mold assembly of claim 18, in which the first and second pluralities of downward oriented extensions (210) are mounted on the first and second mold lids (170), respectively – Dickens discloses that the mold lid 170 may be mounted with the end caps 175, 180 and side gussets 186 (175, 180 and 186 forming the sidewalls and end walls of the mold 110) [0051],  and that the mold may be configured with vertical core tubes 210 (plurality of downward oriented extensions) on all four walls [0053]. Therefore, since all the walls having the elements 210 are mounted to the mold lid 170 and the mold 110 moves as a unit, under the broadest reasonable interpretation, Dickens first (e.g., those arranged on the sidewall 184a) and second (e.g., those arranged on the sidewall 184b) plurality of downward oriented extensions 210 are interpreted as being mounted on the first and second mold lids 170 (modified Dickens, see Claim 18). See Dickens at [0052-53], [0060-62] and FIG. 5E.

Regarding claim 22. Dickens discloses the mold assembly of claim 18, in which the first and second pluralities of downward oriented extensions are structured to translate vertically between the retracted and inserted positions (e.g., see Dickens FIGs. 2 and 3).

Regarding claim 24, Dickens discloses the mold assembly of claim 18, comprising a block plug (117), except for the blocking part 117 being a rubber block plug.
Nonetheless, Dickens discloses at [0043] that, “The mechanical locks 117 are configured to hold down the movable mold 110 to resist and/or prevent (blocking) the steam pressures within the molding cavities 107a, 107b from raising the movable mold 110,” performing the identical function specified in the claim in substantially the same way, and producing substantially the same results (closing the mold assembly) as the corresponding element disclosed in the specification. Applicant’s specification at [0009] discloses, “Rubber block 
plugs will be used to close and seal off the mold assembly while making the first insulated concrete form.” See MPEP 2183 (A).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickens, as applied to claim 18 above, and further in view of Garfinkel et al. (US PGPub. 2015/0290835 A1; Garfinkel).
Regarding claim 23. Dickens discloses the mold assembly of claim 18, except for further comprising ejection rollers at the exit.	
In the analogous field of endeavor of automated concrete structural member fabrication, Garfinkel discloses a mold assembly (“casting machine,” 22)  for manufacturing precast blocks for the construction of walls and other structures [0002]. Garfinkel discloses that the mold assembly 22 is provided with a block transport system 20 comprising a block conveyor mechanism 134; the block conveyor mechanism 134 comprised by rollers (see Garfinkel’s FIG. 6) for removing the hardening cast blocks from the mold assembly 22 and transport them e.g., to a curing area for further hardening. (See Garfinkel’s FIGs.  1A and B; [0056]).
It would be within the skillset of one of ordinary skill in the art, in view of the combined teachings of Dickens and Garfinkel, to modify – with reasonable expectation of success – Dickens mold assembly with the transport system of Garfinkel, since the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981)

Therefore, It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Dickens mold assembly with Garfinkel’s   transportation system 20 having the conveyor mechanism 134 comprised by ejection rollers at the exit, as taught by Garfinkel.
	One of ordinary skill in the art would have been motivated to modify the mold assembly of Dickens with the transport system of Garfinkel for the purpose of, e.g. facilitating removal of the casted article from the mold assembly and transporting the hardening casted article to a curing area for further hardening, as taught by Garfinkel [0056].

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickens, as applied to claim 18 above, and further in view of KOMINE et al. (over machine English translation of JP-201145909-A; Komine), and further in view of MOSES et al. (WO-9911442-A1; Moses).
Regarding claim 25. Dickens discloses the mold assembly of claim 18, in which the fill guns 125 comprise foam guns for filling foam beads in the first and second mold cavities ([0041] and [0055]);  and further comprising: a steam inlet (e.g., Dickens 235, 240) for injecting steam into the first and second mold cavities [0010].

However, Dickens is silent to the mold assembly further comprising an air inlet capable of cooling down the molded insulated concrete form using sensor-aided thermoelectric coolers and aluminum fins.
	In the analogous field of endeavor of press molding methods and apparatus, Komine discloses a method and apparatus for molding ceramic powder into a predetermined shape comprising a step of forming a mixture, a step of supplying the mixture to a mold, a step of heating the mold and press-molding at a predetermined temperature [0012], and a step of cooling the mold after the press forming [0013].
	Komine discloses at [0044] that after pressing and cooling, the mold is released, “but it is preferable to rapidly cool the mold in order to shorten the manufacturing cycle.”
	Komine discloses at [0045], that as such a device for rapid heating/cooling, it is preferable to provide a thermoelectric element directly on the mold, and that it is further preferable to use a heat dissipation plate (construing Komine’s disclosure of “a heat dissipation plate,” it is interpreted to cover such heat dissipation plates comprising fins) for the thermoelectric element in order to efficiently perform the rapid cooling.
	It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Dickens mold assembly with a cooling system comprising a sensor-aided thermoelectric cooler and aluminum fins for cooling down the molded insulated concrete form, as taught by Komine.
	One of ordinary skill in the art would have been motivated to modify Dickens with the cooling system of Komine, since Komine teaches a thermoelectric element directly on the mold device for rapid heating/cooling with a heat dissipation plate (e.g., aluminum fins) to efficiently perform the rapid cooling of the mold in order to shorten the manufacturing cycle (Komine [0044-45]).

As to the limitation, “to the mold assembly further comprising an air inlet capable of cooling down the molded insulated concrete form.”
	In the same field of endeavor of methods and apparatus for building panels (e.g., walls), Moses discloses a mold assembly and apparatus including a mold box with baffles within, the baffles being hollow, each baffle provided with an air inlet means by which air can be injected to the space within the mold so as to outwardly expand the same under pressure to assist in the releasing the set panels from the baffles (Moses p. 2, ll. 11-27).
	It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Dickens/Komine mold assembly with an air inlet capable of cooling down the molded insulated concrete form, as taught by Moses, using sensor-aided thermoelectric coolers and fins, as taught by Komine.  
	One of ordinary skill in the art would have been motivated to pursue the modification of Dickens/Komine in view of Moses, since Moses teaches that by providing the mold with baffles, each provided with an air inlet means (hence, capable of cooling) by which air can be injected to the space within the mold, has the advantage of outwardly expanding the same under pressure to assist in the releasing the set panels from the baffles (Moses p. 2, ll. 11-27).
	The examiner takes Official Notice that it is well known in the art, and within his/her technical grasp with good expectations of success, to choose aluminum as the build material for heat exchanging elements, such as the claimed “fins”. 

Regarding claim 26. Dickens discloses the mold assembly of claim 18, further comprising an adjustable spacer between the first and second pluralities of downward oriented extensions for adjusting the first and second mold cavities in size (see Dickens at [0059] and Fig. 5F).

Allowable Subject Matter
Claims 27 – 30 are in condition for allowance.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 27 is consider allowable over the prior art of record, since of the prior art disclosures – taken alone or in combination – fails to teach or render as obvious all of the structural limitations as claimed in claim 27. 
Specifically, a system for constructing monolithic insulated concrete forms comprising an assembly machine having  a strap loading assembly having a first side and a second side, the first side and the second side being positioned in opposite and parallel spaced relation to each other, each of the first side and the second side having a support structure and a feeder having a loading end and a press assembly feeding end, the press assembly feeding end of the strap loading assembly being structured to position in use a strap in a strap guide, the strap being movable along the strap guide into a press assembly; a ladder loading assembly having a support structure and a ladder guide, the ladder guide having a loading end and a press assembly feeding end, the ladder guide being structured to move and position in use a strap receiving ladder into the press assembly; and 
the press assembly having a support structure, a first side and a second adjustable side with a space between the first side and the second adjustable side of the press assembly defining a press cavity, each of the first side and the second adjustable side of the press assembly having a press assembly strap guide, the press assembly strap guides being continuous with the strap guides of the strap loading assembly to move in use the straps through the press assembly strap guides, the press assembly structured to align in use the straps and the strap receiving ladder for connection, the second adjustable side being movable to press in use the straps and strap receiving ladder into connection with each other to form an insulated concrete form skeleton, and an exit through which the completed insulated concrete form skeleton is removable.
Claims 28 – 30 are considered to be in condition for allowance as been in dependent form from allowable independent claim 27.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./Examiner, Art Unit 1744                                                                                                                                                                                                        




/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712